COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Franco Davati v. Judith McElya

Appellate case number:   01-16-00544-CV

Trial court case number: 86899-CV

Trial court:             149th District Court of Brazoria County

       Appellee’s brief was due on February 22, 2017. On March 8, 2017, appellee filed a
motion to substitute counsel and a motion for extension of time to file the brief. Appellee
tendered a brief on March 13, 2017.
        Appellant has not filed a response opposing the motions. Accordingly, we grant the
motion to substitute counsel and we grant the motion for extension and order appellee’s brief
filed as of March 13, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: March 21, 2017